233 Ind. 694 (1954)
121 N.E.2d 879
FLESER ET AL.
v.
ARANJO ET AL.
No. 29,166.
Supreme Court of Indiana.
Filed October 7, 1954.
Gregg, Fillion, Fillenwarth & Hughes, of Indianapolis, for appellants.
William B. Patrick, of Indianapolis, for appellees.
FLANAGAN, C.J.
Appellees have filed their petition for transfer of this cause to the Appellate Court. It is an appeal from a judgment of permanent injunction. Clearly we are without jurisdiction unless a constitutional question is involved and duly presented. Burns' 1946 Replacement, § 4-214.
Appellants state in their brief that the judgment deprives appellants of their property without due process of law. No such question was presented to the trial court, and such mere statement in appellants' brief does not make a constitutional question involved and duly presented. Pivak v. State (1931), 202 Ind. 417, 175 N.E. 278; Dept. of Insurance v. Indiana Trav. Assur. Co. (1944), 223 Ind. 37, 57 N.E.2d 625.
*695 Petition granted and cause ordered transferred to Appellate Court.
Bobbitt, Draper, Emmert, and Gilkison, JJ., concur.
NOTE.  Reported in 121 N.E.2d 879.
For Opinion on Merits in Appellate Court see 123 N.E.2d 248 (not yet officially reported).